Judgment, Supreme Court, Bronx County, rendered on June 23, 1972, insofar as it imposes sentence, unanimously reversed, on the law, and the case remanded to the Criminal Term of the Supreme Court, Bronx County, for resentencing, and otherwise affirmed. The record indicates that at the time of sentencing, the court failed to comply with the mandatory provisions of CPL 380.50 in not affording defendant the right to make a statement personally in his own behalf and in not inquiring of defendant whether he wished to make such a statement. Failure to ask the required allocution constitutes error necessitating a reversal of the sentence and ■ a remand for resentencing only. (See People v. Lotz, 42 A D 2d 900 and eases therein cited.) Concur — Stevens, P. J., McGivern, Nunez, Murphy and Capozzoli, JJ.